FILED
                           NOT FOR PUBLICATION                                APR 18 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-50481

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00284-AHM-12

  v.
                                                 MEMORANDUM*
ERNEST GEORGE MANCHA, AKA
Chubby, AKA Chubs, AKA Ernie,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                    A. Howard Matz, District Judge, Presiding

                            Submitted April 14, 2011**
                               Pasadena, California

Before: WARDLAW, BYBEE, and M. SMITH, Circuit Judges.

       Ernest George Mancha appeals his convictions for conspiracy to possess

with intent to distribute methamphetamine, 21 U.S.C. §§ 846, 841(a)(1), and use of

a communication facility in committing a felony drug offense, 21 U.S.C. § 843(b).

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Because the parties are familiar with the factual and procedural history of this case,

we do not recount additional facts except as necessary to explain our decision. We

affirm.

      The district court did not err in admitting Special Agent Schneider’s

testimony. As to the testimony to which Mancha objected at trial, the district court

properly allowed interpretations of encoded drug jargon, and exercised its

discretion in striking those portions that were clearly improper. See United States

v. Reed, 575 F.3d 900, 922–23 (9th Cir. 2009). To the extent Special Agent

Schneider interpreted the meaning of ambiguous terms, such testimony is

admissible if it is based on the witness’s knowledge of the particular case and

defendants. Id. at 922. Moreover, when viewed in the context of the properly

admitted testimony, any error was harmless. See United States v. Freeman, 498

F.3d 893, 905–06 (9th Cir. 2007).

      As to the testimony to which Mancha did not object, there was no plain

error. Even where the government concedes that Special Agent Schneider

improperly interpreted clear statements, Mancha has not established that the

testimony affected his “substantial rights,” that is, that it “‘affected the outcome of

the district court proceedings.’” Puckett v. United States, 129 S.Ct. 1423, 1429

(2009) (quoting United States v. Olano, 507 U.S. 725, 734 (1993)).


                                           2
AFFIRMED.




            3